Citation Nr: 0800547	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for pyloroplasty 
residuals, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from August 1945 to November 
1946 and from February 1948 to March 1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In November 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDING OF FACT

The pyloroplasty residuals are manifested by complaints of 
epigastric pain, episodes of nausea, vomiting, sweating, and 
diarrhea with no objective evidence of significant anemia, or 
malnutrition.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
pyloroplasty residuals have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.111-4.114, Diagnostic 
Code 7308 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of January 2005 and August 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  The August 2007 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Although the veteran 
did not received notice of the requirements set forth in 
Dingess/Hartman until after the initial adjudication of the 
claim, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Complete VCAA 
notice was provided, the claim was readjudicated thereafter, 
and, thus, the appellant has not been prejudiced thereby.  
Moreover, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, the Board 
finds that the essential fairness of the adjudication has not 
been affected.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination, to include private 
laboratory results.  Additionally, the claims file contains 
the veteran's statements in support of his claim, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The Board notes the veteran's arguments that the August 2007 
VA examination was inadequate.  (See Transcript "T." at 5-
7.)  However, a review of this VA examination shows the 
examiner elicited substantial information regarding the 
veteran's medical history and current symptoms and completed 
an objective examination of him.  In fact, the findings 
reported appear to be adequate, and there is nothing in the 
August 2007 VA examination report that leads the Board to 
believe the examination was less than adequate.  The Board 
also notes that the 2007 VA examination was performed by a 
physician's assistant, but nothing suggests that the examiner 
was not competent to perform the required examination and 
testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1)).

The Board further notes that the veteran, at the November 
2007 hearing, stated that he had received treatment from a 
private facility, UTMB (University of Texas Medical Branch).  
(T. at 7-8, 14-15.)  The veteran reported that he got a 
prescription from this private facility for Asoflex.  (T. at 
8.)  The veteran also noted that he was recently seen at the 
private facility, but it was not for the condition at issue.  
(T. at 15.)  The Board finds the veteran's statements that he 
does not receive treatment at UTMB to be consistent with 
other evidence of record.  See November 2000 VA outpatient 
treatment record (noting that the veteran receives treatment 
at UTMB for Parkinson's disease).  The Board also notes that 
neither the veteran nor his representative have asserted that 
the records from UTMB are pertinent to this appeal.  As these 
private records do not appear to be relevant to this appeal, 
the Board finds that further development is not necessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).   Further, the 
Board notes that, as explained to the veteran in the January 
2005 notice, it is his responsibility to support his claim 
with additional evidence, particularly where the records in 
question are not in the custody of a federal agency.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

In a statement received in December 2004, the veteran asserts 
that an increased evaluation is warranted for his service-
connected pyloroplasty residuals.  As the veteran's claim was 
received by VA in December 2004, the rating period on appeal 
is from December 2003, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2007).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2007) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.114.

The Board finds that Diagnostic Code 7308 best reflects the 
veteran's predominant disability picture.  Under Diagnostic 
Code 7308, a 40 percent evaluation is warranted when the 
evidence shows moderate postgastrectomy syndrome manifested 
by less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation is 
warranted when the evidence shows severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308. 

In addition to the above criteria, weight loss is a 
consideration in evaluating digestive system disorders.  38 
C.F.R. § 4.112.  Historically, the Board notes that the 
veteran reported that he had weighed approximately 205 pounds 
at the time of his surgery, but that he had experienced a 30 
to 40 pound weight loss since the surgery in 1967.  See 
Substantive Appeal, received in December 2005.  More recent 
VA outpatient treatment records indicate that the veteran's 
weight has fluctuated.  For example, in May 2002, January 
2005, April 2005, and August 2005, the veteran weighed 175, 
160, 191, and 170 pounds, respectively.  The veteran also 
testified that his weight will fluctuate between 170 and 151 
pounds.  (T. at 12.)  In the instant case, the evidentiary 
record does not reveal that appellant has experienced any 
appreciable weight loss sustained for three months or longer 
during the rating period on appeal.  

In a report of a January 2005 VA fee-basis examination, it 
was noted that the veteran reported occasional stomach pain.  
It was also noted that the veteran would start hiccupping 
after taking several bites of food which prevented him from 
eating more.  There was no nausea or vomiting.  Upon physical 
examination of the veteran, his liver was not palpable and 
there was no tenderness of the abdomen.  Diagnostic tests 
revealed the veteran's CBC (complete blood count) was within 
normal limits.  The veteran's hemoglobin level was 13.9 gm/dL 
and his hematocrit level was 41.9 percent.  The diagnosis was 
status post vagotomy with pyloroplasty with residuals of 
dumping syndrome and hiccupping.  The examiner, a medical 
doctor, further noted that the service-connected disability 
did not cause significant anemia or malnutrition.  It was not 
noted in the examination report that the claims file was 
available for review, but the reported medical history 
appears to be consistent with the record.  See 38 C.F.R. 
§§ 4.1 and 4.2 (2007).

An August 2007 VA examination report noted that the veteran's 
complaints consisted of nausea, anorexia, epigastric pain, 
gastroesophageal reflux disease with borborygmus and 
flatulence.  He reported taking AcipHex daily, feeling 
nauseous while eating, and experiencing dysphagia with solid 
foods.  Upon objective examination of the veteran's abdomen, 
the VA examiner noted positive bowel sounds with no 
hepatosplenomegaly palpable.  The examiner further noted no 
palpable abdominal tenderness and a non-palpable spleen 
secondary to a splenectomay at the age of 14.  No distention 
was noted.  The diagnosis was gastroesophageal reflux disease 
and history of pyloroplasty.  The examiner opined that 
veteran's current symptoms of gastroesophageal reflux disease 
are moderately controlled with medication and that it is more 
than likely the reflux symptoms stem from polypharmacy and 
age-relation.  The VA examiner also found no increase in the 
postoperative stomach condition.  The examination report 
indicated that the claims file was available for review.

The Board acknowledges the veteran's complaints of nausea and 
sweating during meals accompanied by severe hiccups and 
diarrhea after most meals.  See Substantive Appeal.  At the 
November 2007 Travel Board hearing, the veteran's caregiver 
for the last eight months, D.E., provided credible testimony 
concerning her observations of the veteran's symptoms.  She 
testified that the veteran will get the hiccups after almost 
every meal he eats.  (T. at 11.)  She also noted that the 
veteran has diarrhea at least twice a week and becomes 
nauseous approximately two or three times per month.  (Id.)  
The veteran testified that he is nauseous every day and that 
this feeling is associated with meals, but he will not vomit 
in after every meal.  (Id.)  The veteran further testified 
that his experiences dumping syndrome once a week, but he 
does not wear any protective clothing or pads because of this 
syndrome.  (Id. at 18.)  The Board finds the veteran's 
statements and testimony of record regarding symptoms 
associated with his service-connected disability to be 
credible.

Applying the criteria of Diagnostic Code 7308 to the facts of 
this case, the Board finds that the veteran's disability 
picture is most nearly approximated by the current 40 percent 
evaluation.  In so finding, the Board acknowledges the 
veteran's credible statements and testimony regarding his 
symptoms of diarrhea, nausea, sweating, and hiccups 
associated with his service-connected pyloroplasty residuals.  
The Board, however, places a greater probative value on the 
competent clinical evidence of record, to include the 2005 
and 2007 examination reports.  In this regard, the Board 
places a higher probative value on the 2007 VA examiner 
statement finding no increase in the veteran's postoperative 
stomach condition because of the examiner's specialized skill 
and training.  Additionally, the 2005 examiner noted that the 
veteran's service-connected disability did not cause 
significant anemia or malnutrition.  The Board also notes the 
laboratory report, dated in January 2005, indicated that the 
veteran's hemoglobin to be within range at 13.9 gm/dL and his 
hematocrit to also be within range at 41.9 percent.  Based on 
the foregoing, the Board finds that an evaluation in excess 
of 40 percent for the service-connected postoperative 
gastrointestinal disability under Diagnostic Code 7308 is not 
warranted.

At this time, the Board notes that the 40 percent disability 
evaluation assigned for the veteran's service-connected 
disability at issue is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).

Additionally, it is noted that the veteran's digestive system 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.

Scars, as a type of a skin disability, are addressed under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Throughout the 
entirety of the appeal, under Diagnostic Code 7804, evidence 
of a superficial and painful scar is required in order to 
achieve a compensable rating.  See also 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7805 (other scar-related 
diagnostic codes).  Here the evidence does not establish that 
such criteria have been met.  A report of a January 2005 VA 
fee-basis examination noted a level scar is present at the 
right and left upper quadrants of the abdomen measuring about 
29 centimeters (cm) by .2 cm  (5.8 square cm) with 
disfigurement, hypopigmentation of more than six square 
inches and abnormal texture of more than six square inches.  
The examiner did not note any tenderness, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hyperpigmentation, or limitation of function associated with 
the scar.  In an addendum to the 2005 examination report, the 
examiner stated that the scar noted in the examination report 
is due to the surgery for status post pyloroplasty with 
Vagotomy.  The Board finds that a separate rating for the 
scar is not warranted as the clinical evidence does not 
reveal a scar that is tender, unstable, or causes limitation 
of function.  Moreover, the veteran has not raised any 
complaints regarding the scar.  In view of the foregoing, the 
Board finds that a separate compensable evaluation for an 
abdominal scar is not appropriate here.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

In conclusion, the Board finds that the probative clinical 
evidence of record does not demonstrate severe impairment to 
warrant a rating in excess of 40 percent for the veteran's 
service-connected pyloroplasty residuals, nor a separate 
rating for the postoperative scar.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, a referral of this claim for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2007) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a rating in excess of 40 percent for 
pyloroplasty residuals is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


